DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 11/30/2018, cancelled claims 1-10 and new claims 11-20 are acknowledged. Claims 11-20 are currently pending.

Drawings
The drawings are objected to because the use of shading in Figures 2-4 and 6 reduces legibility and does not aid in understanding the invention (see 37 CFR 1.84(m)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pulse portable detection unit” in claim 11, “base unit” in claims 11 and 19, “storage unit” in claim 11, and “pulse measuring portable detection unit” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
In particular, claim 11 recites “a base unit” in line 1 and later recites “the powered base unit” in line 10. It is unclear if these are meant to refer to the same structural element, or separate and distinct structural elements. Similarly, claim 11 recites “a storage system” in lines 1-2 and later recites “the storage unit” in line 10. It is unclear if these are meant to refer to the same structural element, or separate and distinct structural elements. Claim 11 also recites the limitations "the pulsating substrate" in line 5 and “the vata, pitta, and kapha locations” in line 6.  There is insufficient antecedent basis for these limitations in the claim. Moreover, the phrasing of the limitation “the powered base unit operable connected to the storage unit selected from a communication device, a computer or a cloud based storage” makes it unclear whether the “base unit” is selected from “a communication device, a computer or a 
Claim 12 recites the limitation "the pulsating surface" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, the phrase "preferable" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05.
Claim 14 recites the limitations "the reading" in line 2 and “the portable unit” in lines 2-3. There is insufficient antecedent basis for these limitations in the claim. It is unclear if the “portable unit” is meant to refer to the same structural element as the “pulse portable detection unit” recited in claim 11, from which claim 14 depends, or a separate and distinct structural element.
Claim 15 recites the limitations "the upper surface" in line 2 and “the pulse signals” in line 4. There is insufficient antecedent basis for these limitations in the claim.
Claim 16 recites the limitations "the temperature" in line 2, “the voice” in line 3, and “the pulse portable unit” in line 4. There is insufficient antecedent basis for these limitations in the claim. It is unclear if the “pulse portable unit” is meant to refer to the same structural element as the “pulse portable detection unit” recited in claim 11, from which claim 16 depends, or a separate and distinct structural element.
Claim 17 recites the limitation "the data acquisition and analysis system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “wherein two pulse portable detection units are operably connected to the powered base unit to simultaneously capture pulse signals the hands of a subject”. However, claim 11, from which claim 18 depends, recites the limitation “to sense the pulse at the vata, pitta, and kapha locations on the wrist of a subject” in lines 5-6. As such, it is unclear where on the subject’s body (e.g. the hands or the wrists) the pulse is intended to be measured.
Claim 19 recites “a pulse measuring portable detection unit” in line 1 and later recites “the portable unit” in lines 3, 5, and 6. It is unclear if these are meant to refer to the same structural element, or separate and distinct structural elements. Claim 19 also recites the limitations "the spatial movement" in line 3, “the three pressure sensors” in line 4, “the pulsating substrate” in line 5, “the investigator” in line 5, “the pulse sensing locations” in line 7, “the pulse signals” in line 8, “the temperature” in line 9, and “the voice” in line 10.  There is insufficient antecedent basis for these limitations in the claim. Moreover, the term “optionally” in line 8 renders the claim indefinite because it is unclear if the limitations following the term are positively recited elements of the claimed invention. The metes and bounds of the claim scope are unclear.
Claim 20 recites the limitations “the pulse signals” in line 1, “the vata, pitta and kapha locations” in line 1, “the medical information” in line 4, “the “wrist-rester”” in line 6, “the investigator” in line 7, “the gap provided in the base unit” in lines 7-8, “the slot” in line 9, “the wrist’s region” in line 10, “the signals” in line 11, and “the subject’s voice” in line 13. There is insufficient antecedent basis for these limitations in the claim. Moreover, the term “optionally” in lines 5 and 13 and “optional” in line 11 renders the claim indefinite because it is unclear if the limitations following the term (i.e. “capturing the subject’s photo and storing in the storage system” in line 5, “temperature sensor” in line 11, and “recording the subject’s voice and storing in the storage system” in line 13) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-14, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (US Patent No. 6,210,340 B1), further in view of Bly et al. (US Publication No. 2015/0031964 A1).


wherein
I.    the pulse portable detection unit comprises at least three pressure sensors (82) configured to provide an air gap between the sensors and the pulsating substrate to sense the pulse at the vata, pitta and kapha locations on the wrist of a subject (see Figures 1, 23-25, 27, 30-35, 37-39, and 44-46 and col. 10, lines 20-32 and col. 13, line 57-col. 14, line 7),
III.    a controller (“computer” or microcomputer 503) for controlled acquisition of signals by the said pressure sensors (see Figure 29 and col. 14, line 62-col. 15, line 7 and col. 24, lines 6-14), and
IV.    the powered base unit operable connected to the storage unit selected from a communication device, a computer or a cloud based storage (see Figure 29 and col. 14, line 62-col. 15, line 7 and col. 24, lines 6-14).
It is noted Amano et al. does not specifically teach an accelerometer system. However, Bly et al. teaches an accelerometer system (see Figure 27 and [0137]-[0138], [0164], and [0167]-[0168]). Bly et al. further teaches a controller for controlled acquisition of signals by the said pressure sensors (226; see [0107]) and accelerometer system (see [0137]-[0138], [0164], and [0167]-[0168]) and the powered base unit (112, 122) operable connected to the storage unit selected from a communication device (110, 116), a computer (106, 118) or a cloud based storage (150) (see Figures 1-5).

Regarding claim 12 as best understood, Amano et al. teaches the pressure sensors are configured to provide elliptical shaped air gaps between the sensors and the pulsating surface (see Figures 1, 4, and 5).
Regarding claim 13 as best understood, Bly et al. teaches the accelerometer system is selected from single axis accelerometers or combinations thereof, dual axis accelerometers or combinations thereof, or multiple axis accelerometers, preferable MEMS triple axis accelerometer (see [0167]).
Regarding claim 14 as best understood, Amano et al. teaches a gap is provided in the base unit for gripping the wrist of the said subject when the reading of the pulse is taken using the portable unit (see Figure 30).
Regarding claim 16 as best understood, Bly et al. teaches a temperature sensor for recording the temperature of the subject, a camera to photograph the subject, a microphone to record the voice of the subject (see [0071], [0081], and [0083]), and combinations thereof are provided in the pulse portable unit or in the base unit (see [0046], [0071], [0131], and [0138]).
Regarding claim 17 as best understood, Amano et al. teaches the data acquisition and analysis system including display is operably integrated into the storage unit (see Figure 29 and col. 24, lines 6-14).
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 20 as best understood, Amano et al. in combination with Bly et al. teaches a process of recording of the pulse signals at the vata, pitta and kapha locations on the wrist of a subject using device of claim 17 (see rejection above) comprises steps of
I.    switching ON the base unit (see Bly et al.: Figure 6 and [0091]),
II.    inputting the medical information of the subject in the storage system (see Bly et al.: Figure 6 and [0091]),
III.    optionally capturing the subject's photo and storing in the storage system
IV.    resting the subject’s hand (s) on the “wrist-rester” (5, 202) (see Amano et al.: Figures 1, 23-25, 27, 30-35, 37-39, and 44-46),
V.    gripping the subject’s wrist(s) by the investigator by placing his thumb in the gap provided in base unit (see Amano et al.: Figure 30),
VI.    sensing the pulse using three fingers of the investigator placed in the slot of portable unit and positioning the portable unit on the wrist's region of the subject (see 
VII.    acquiring the signals from the pressure sensors, accelerometer, optional temperature sensor in local memory of the base unit and storing the data for further analysis (see Bly et al.: [0046], [0071], [0131], [0138], and [0167]-[0168]),
VIII.    optionally recording the subject's voice and storing in the storage system (see Bly et al.: [0071], [0081], and [0083]), 
IX. switching OFF the base unit after the data acquisition (see Bly et al.: Figure 6 and [0091]).

Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. and Bly et al., further in view of Kan (US Patent No. 6,932,772 B2).

Regarding claim 15 as best understood, it is noted neither Amano et al. nor Bly et al. specifically teach the base unit is configured as a wrist-rester wherein the upper surface of the wrist-rester has two slopes angled at Θ varying from 120° to 179° to ensure that the wrist of the subject is placed in a range of pre-set angles for recording of the pulse signals. However, Kan teaches a base unit (6) is configured as a wrist-rester wherein the upper surface of the wrist-rester has two slopes angled at Θ varying from 120° to 179° to ensure that the wrist of the subject is placed in a range of pre-set angles for recording of the pulse signals (see Figures 1-2 and 5a and col. 5, lines 39-45 and col. 8, lines 39-60).

Regarding claim 19 as best understood, Amano et al. teaches a device comprising a pulse measuring portable detection unit (3), a base unit (5, 202), and a storage system (see Figure 29), three flexible finger like structures are operably connected to the base unit, configured to introduce air gaps between the three pressure sensors (82) and the pulsating substrate being sensed (see Figures 1, 23-25, 27, 30-35, 37-39, and 44-46 and col. 10, lines 20-32 and col. 13, line 57-col. 14, line 7), space in the portable unit for the investigator to put his or her at least three fingers (see Figure 30 and col. 30, lines 35-42).
It is noted Amano et al. does not specifically teach a triple axis accelerometer is operably connected to the base unit to sense the spatial movement of the portable unit, a cable connecting the portable unit to the base unit, and the base unit is curved at an angle Θ to raise the pulse sensing locations on the subject’s wrist for recording of the pulse signals, wherein the said angle Θ varies from 120° to 179°, and optionally includes a temperature sensor to record the temperature of the subject, a camera to 
However, Bly et al. teaches a triple axis accelerometer is operably connected to the base unit to sense the spatial movement of the portable unit (see Figure 27 and [0137]-[0138], [0164], and [0167]-[0168]), a cable connecting the portable unit to the base unit (see [0082]), and optionally includes a temperature sensor to record the temperature of the subject, a camera to photograph the subject and a microphone to record the voice of the subject at the time of measuring the pulse signals of the subject (see [0046], [0071], [0081], [0083], [0131], and [0138]).
Kan teaches the base unit is curved at an angle Θ to raise the pulse sensing locations on the subject’s wrist for recording of the pulse signals, wherein the said angle Θ varies from 120° to 179° (see Figures 1-2 and 5a and col. 5, lines 39-45 and col. 8, lines 39-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Amano et al. to include a triple axis accelerometer is operably connected to the base unit to sense the spatial movement of the portable unit, a cable connecting the portable unit to the base unit, and optionally includes a temperature sensor to record the temperature of the subject, a camera to photograph the subject and a microphone to record the voice of the subject at the time of measuring the pulse signals of the subject, as disclosed in Bly et al., so as to ensure that the device is at a particular position, orientation, location, and/or that there is limited motion before accepting the pulse data as valid (see Bly et al.: [0164]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DEVIN B HENSON/           Primary Examiner, Art Unit 3791